OPINION — AG — ** FIREFIGHTER'S PENSION ** A FIREFIGHTER WITH PRIOR SERVICE IN A PAID CAPACITY AND SUBSEQUENT SERVICE IN THE CAPACITY OF A VOLUNTEER MAY NOT BE PAID A PENSION COMPUTED PURSUANT TO 11 Ohio St. 1971 364 [11-364] OR 11 Ohio St. 1975 Supp., 364 [11-364](B), UPON THE COMPLETION OF A TOTAL OF TWENTY YEARS SERVICE. PENSION BENEFITS FOR FIREFIGHTERS WHO ARE SERVING IN THE CAPACITY OF VOLUNTEERS AT THE TIME OF RETIREMENT REQUIREMENTS ARE MET ARE TO BE COMPUTED PURSUANT TO 11 Ohio St. 1975 Supp., 345 [11-345] CITE: 11 Ohio St. 1975 Supp., 345 [11-345] (WILLIAM DON KISER)